UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                              Senior Airman AARON T. MEGGER
                                     United States Air Force

                                              ACM S32336

                                               9 May 2016

         Sentence adjudged 27 May 2015 by SPCM convened at Joint Base
         Charleston, South Carolina. Military Judge: Shaun S. Speranza (sitting
         alone).

         Approved Sentence: Bad-conduct discharge, confinement for 2 months,
         forfeiture of $1031.00 pay per month for 2 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Lieutenant Colonel Joy L. Primoli.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                  Before

                            MITCHELL, TELLER, and ZIMMERMAN
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT


              LEAH M. CALAHAN
              Clerk of the Court